      Case 1:20-cv-06254-JPO-SDA Document 37 Filed 10/26/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                       10/26/2020
Esther Rottenstein,

                              Plaintiff,
                                                          1:20-cv-06254 (JPO) (SDA)
                  -against-
                                                          ORDER
Equifax Information Services, LLC et al,

                              Defendants.


STEWART D. AARON, United States Magistrate Judge:

      Following a telephone conference with the parties, it is hereby Ordered as follows:

      1. The request by Defendant American Express National Bank (“American Express”) to

          stay discovery in this action as to Plaintiff and American Express pending decision on

          its motion to compel arbitration (see ECF No. 32) is GRANTED on consent.

      2. With respect to the remaining Defendant, Discover Bank (“Discover”), the Court

          hereby stays discovery pending decision on Discover’s anticipated motion to stay.

          Discover shall file such motion no later than November 16, 2020. Plaintiff shall

          respond no later than November 30, 2020 and Discover shall file any reply no later

          than December 7, 2020.

SO ORDERED.

DATED:        New York, New York
              October 26, 2020

                                               ______________________________
                                               STEWART D. AARON
                                               United States Magistrate Judge
